EXHIBIT 10.2

LONG-TERM ASSIGNMENT AGREEMENT
This Long-Term Assignment Agreement is made on August 8, 2012 between Vistaprint
USA, Incorporated (“Vistaprint”) and Katryn Blake (“you”). This Agreement sets
forth the terms and conditions of your assignment to the facilities of
Vistaprint SARL (the “Host Company”) in France (the “Host Country”).
You and Vistaprint agree as follows:
1.    Assignment and Employment.
(a)    Assignment Term. Your assignment to the Host Country is expected to
continue for 36 months from the date of your arrival in the Host Country, which
is expected to occur on or about August 1st, 2012, subject to your receipt of a
valid work authorization and medical clearances, if applicable. The date on
which you arrive in the Host Country to begin your assignment is the “Assignment
Effective Date.” Throughout this Agreement, the term “assignment” refers to the
period from the Assignment Effective Date until the date on which (i) you return
permanently to the Home Country, (ii) you are transferred to and become an
employee of the Host Company, or (iii) your employment with Vistaprint and its
affiliates terminates for any reason, whichever of (i) through (iii) happens
first.
(b)    Employment Relationship. During your assignment, you remain an employee
of Vistaprint, your employment relationship remains with Vistaprint’s office in
the United States (the “Home Country”), and the laws of the Home Country govern
your employment with Vistaprint.
(c)    Termination of Assignment. At the end of your assignment, you and
Vistaprint shall endeavor in good faith to come to a mutual agreement whether to
extend your assignment in the Host Country beyond the original term or return
you to the Home Country.
(i)    If your assignment in the Host Country is extended, then Vistaprint shall
transfer your employment to the Host Company, at which time this Agreement would
terminate and you would no longer be entitled to the benefits of this Agreement.
(ii)    If your assignment in the Host Country ends and you return to the Home
Country, Vistaprint shall endeavor in good faith to find you a suitable role at
Vistaprint. However, Vistaprint does not guaranty that a position will be made
available to you upon your return to the Home Country.
2.    Travel Documents.
(a)    Work Authorization and Visa. Vistaprint shall pay the costs related to
obtaining (i) any necessary work authorization to permit you to work in the Host
Country and (ii) any necessary visa(s) to permit you and your Immediate Family
to live in the Host Country. For clarity, Vistaprint has no obligation to pay
for work authorizations for members of your Immediate Family to work in the Host
Country. Vistaprint shall also pay the travel costs in accordance with
Vistaprint’s travel and expense policy if you or your Immediate Family are
required to return to your original country in connection with your work
authorization or visa(s). “Immediate Family” means your spouse or eligible
partner and any dependent children who will live with you in the Host Country.
(b)    Passport and Other Travel Documents. It is your responsibility to apply
for and maintain the effectiveness of you and your Immediate Family’s passports
and other travel documents during



--------------------------------------------------------------------------------



your assignment to the Host Country. Vistaprint has no obligation to pay any
costs or take any actions in connection with your passports or other travel
documents, except as set forth in Section 2(a) above.
3.    Compensation and Benefits.
(a)    Salary and Incentive Compensation. During your assignment to the Host
Country, Vistaprint shall pay your salary and other cash compensation in
accordance with Vistaprint’s policies and practices in the Home Country.
(b)    Healthcare Benefits. Beginning on the Assignment Effective Date and
continuing until your assignment terminates, you and your Immediate Family are
eligible to participate in Vistaprint’s international healthcare benefits plan,
currently provided by Aetna, which provides global medical and dental coverage.
(c)    Retirement and Severance Benefits. During your assignment, you continue
to be eligible to participate in your Home Country retirement benefit plan and
to receive Vistaprint contributions, if applicable, as set forth in the Home
Country retirement benefit plan. Your total time of service with companies
affiliated with Vistaprint, including the Host Company, are included in the
calculation of your retirement and Vistabreak benefits, if any, but only your
time of service in your Home Country is included in the calculation of any
severance to which you may be entitled by law. Your assignment, transfer, and
repatriation are not deemed to be a termination of your employment, and you are
not eligible for any severance or other employment termination benefits due to
your assignment, transfer, or repatriation.
(d)    Paid Time Off. When you depart for the Host Country, you shall elect
either (a) to receive a payment of the full amount of your accrued paid time off
(PTO) or (b) to carry over up to 40 PTO hours with you to the Host Country and
receive a payment of your remaining accrued PTO (if any) above the amount you
carry over. During your assignment, your PTO is commensurate with the Host
Company’s standard PTO policies, including but not limited to the Host Company’s
policies relating to holidays and the maximum amount of PTO time that may be
accrued and carried over from year to year. When you return to the Home Country,
the rate at which you accrue PTO will reflect the normal accrual rate in the
Home Country based on your tenure at the time of your return.
4.    Relocation Allowances and Reimbursements.
(a)    Relocation Allowances. Vistaprint shall pay you the one-time allowances
listed below in Euros or USD (calculated using the spot currency exchange rate
on the date of payment), in all cases subject to Section 7 below.
(i)    Allowance for miscellaneous expenses. One month before the Assignment
Effective Date, Vistaprint shall pay you $3,000 to cover miscellaneous expenses
that generally occur during the transfer process, such as security deposits,
telephone installation, service contracts, movers and shipment.
(ii)    Moving allowance. If you elect not to receive reimbursement of the costs
of moving your household goods and personal belongings as set forth in
Section 4(b)(ii) below, then Vistaprint shall pay you 25,000 Euros to assist in
moving your household goods and personal belongings and/or purchasing new items
in the Host Country.
(b)    Relocation Reimbursements. Vistaprint shall reimburse you for the
expenses listed below, in all cases subject to Section 7 below.

- 2 -

--------------------------------------------------------------------------------



(i)    Travel expenses. Vistaprint shall reimburse you for reasonable expenses
for you and your Immediate Family to travel from the Home Country to the Host
Company’s location, including one-way transportation business class,
transportation transfers such as taxis, and meals and lodging for two days and
two nights in the Home Country, if needed.
(ii)    Moving expenses. Unless you elect to receive the allowance set forth in
Section 4(a)(ii) above, Vistaprint shall pay for rental furniture or pay (a) the
reasonable expenses associated with packing, crating, and uncrating your
household goods and personal belongings for your primary residence that you are
bringing with you on assignment; (b) sea freight and air freight charges for
transporting your household goods and personal belongings; and (c) reasonable
insurance costs associated with the moving of your household goods and personal
belongings via a professional carrier.
(iii)    Storage expenses. Vistaprint shall reimburse you for or pay (a) the
reasonable expenses associated with packing, crating, transporting, and
uncrating your household goods and personal belongings for your primary
residence that you are not bringing with you on assignment; and (b) the cost of
storing such household goods and personal belongings in a storage facility
measuring no more than 600 cubic feet, for the term of your assignment.
(iv)    Limitations on moving and storage expenses. Vistaprint has no obligation
to reimburse you or pay for (a) the costs associated with moving or storing
firewood, building supplies, boats, cars, appliances that do not work on the
currency or outlets of the Host Country, airplanes, frozen foods, plants, or
furnishings of second or vacation homes; or (b) insurance covering jewelry,
furs, cash equivalents, or other items of unusual value.
(v)    Temporary living expenses. If your accommodations in the Host Country are
not available on the Assignment Effective Date, Vistaprint shall reimburse you
for reasonable temporary living expenses for you and your Immediate Family for
up to 30 days.
(vi)    Loss on car sale. If you elect to sell your personal car(s) before
leaving for your assignment, Vistaprint shall reimburse you for any loss on the
sale of one car for you and one car for your spouse or eligible partner (for a
maximum of two cars), based on the difference between the fair market (or
“book”) value of the car and the amount you receive for the sale, up to a
maximum of $2,000 per car.
(c)    Repayment of Allowances. If, within 12 months after the Assignment
Effective Date, you voluntarily terminate your employment with Vistaprint and
its affiliates or are transferred to another location at your request, you shall
repay Vistaprint on a pro-rata basis (determined by the length of your service
from the Assignment Effective Date) for the allowances paid to you under
Section 4(a) above. Vistaprint may deduct the repayment amount from your salary,
bonus or other amounts that Vistaprint owes to you.
5.    Allowances and Reimbursements during your Assignment.
(a)    Assignment Allowances. During the term of your assignment, Vistaprint
shall pay you the allowances listed below in accordance with the Host Company’s
regular payroll practices in Euros or USD (calculated using the spot currency
exchange rate on the date of payment), in all cases subject to Section 7 below.
Vistaprint shall review the amount of these allowances on a semi-annual basis or
at any time when there is 10% or higher fluctuation in the exchange rate or
price movement in the Host Country,

- 3 -

--------------------------------------------------------------------------------



based on market analysis by Vistaprint’s research vendor, and may adjust the
allowances accordingly. Your eligibility for these allowances terminates when
your assignment in the Host Country terminates.
(i)    Housing allowance. Vistaprint shall pay you 108,000 Euros per 12-month
period to offset your rent, with the first 12-month period beginning on the date
on which you first rent a home in the Host Country.
(ii)    Food allowance. Vistaprint shall pay you 29,382 Euros per 12-month
period to offset your costs of food, with the first 12-month period beginning on
the Assignment Effective Date.
(b)    Assignment Reimbursements. During the term of your assignment in the Host
Country, Vistaprint shall reimburse you for the expenses listed below, in all
cases subject to Section 7 below.
(i)    Airfare. Vistaprint shall reimburse you for business class airfare for
you and your Immediate Family to travel round trip from the Host Country to the
Home Country twice per each 12-month period of your assignment, with the first
12-month period beginning on the Assignment Effective Date.
(ii)    Education assistance. Vistaprint shall pay on your behalf (a) 100% of
the actual cost of pre-kindergarten and grades K-12 application and registration
fees for your children, totaling 16,600 Euros for the 2012/2013 school year, and
(b) 100 % of the actual cost of tuition and transportation expenses for your
children in pre-kindergarten and grades K-12, totaling 47,300 Euros for the
2012/2013 school year. Vistaprint will bear the cost of all annual upcoming
school fee increases during the total length of your assignment.
The application and registration fees and tuition costs are total per year, not
per child. Vistaprint has no obligation to reimburse you for uniforms, school
supplies, lunches, field trips, or extracurricular or optional charges.
(iii)    Property management services. Vistaprint shall reimburse you for the
costs related to property management services for your primary residence in the
Home Country, up to a maximum of $3,600 per 12-month period, with the first
12-month period beginning on the Assignment Effective Date.
(iv)    Transportation assistance. Vistaprint shall reimburse you for the costs
relating to transportation to and from work in the Host Country, up to a maximum
of 14,400 Euros per 12-month period, with the first 12-month period beginning on
the Assignment Effective Date.
(v)    Au Pair/Nanny assistance . Vistaprint shall reimburse you for the costs
relating to Au Pair or nanny assistance , up to a maximum of 36,000 Euros per
12-month period, with the first 12-month period beginning on the Assignment
Effective Date.
6.    Repatriation Allowances and Reimbursements; Termination.
(a)    Repatriation Allowance. If you and Vistaprint mutually agree to return
you to the Home Country at the conclusion of your assignment, Vistaprint shall
pay you a one-time allowance of

- 4 -

--------------------------------------------------------------------------------



$1,000 to cover miscellaneous expenses that may occur during the repatriation
process, such as service contracts, movers and shipment, subject to Section 7
below.
(b)    Repatriation Reimbursements. If you and Vistaprint mutually agree to
return you to the Home Country at the conclusion of your assignment, Vistaprint
shall reimburse you for the expenses listed below, in all cases subject to
Section 7 below.
(i)    Travel expenses. Vistaprint shall reimburse you for business class
airfare for you and your Immediate Family to travel one way from the Host
Country to the Home Country.
(ii)    Moving expenses. Vistaprint shall reimburse you for or pay (a) the
reasonable expenses associated with packing, crating, and uncrating household
goods and personal belongings that are similar in weight and volume to the goods
and belongings that you shipped to the Host Country pursuant to Section 4(b)(ii)
above; (b) sea freight and air freight charges for transporting such household
goods and personal belongings; and (c) reasonable insurance costs associated
with the moving of such household goods and personal belongings via a
professional carrier. The reimbursement to which you are entitled under this
Section 6(b)(ii) is subject to the limitations set forth in Section 4(b)(iv).
(iii)    Return of items in storage. Vistaprint shall reimburse you for or pay
the reasonable expenses associated with returning your household goods and
personal belongings that were stored pursuant to Section 4(b)(iii) above during
your assignment to your home in the Home Country. The reimbursement to which you
are entitled under this Section 6(b)(iii) is subject to the limitations set
forth in Section 4(b)(iv).
(iv)    Rental car and temporary housing. Vistaprint shall reimburse you for
(a) the cost of renting a car in the Home Country for a maximum of two weeks,
and (b) if your accommodations in the Home Country are not available upon your
return, reasonable temporary living expenses for you and your Immediate Family
for up to 30 days.
(c)    Repatriation Reimbursement for Termination. If your employment with
Vistaprint terminates for any reason during your assignment, then you are
entitled only to the reimbursement set forth in Section 6(b) above.
7.    Terms Applicable to All Allowances and Reimbursements.
(a)    Allowances. Vistaprint shall “gross up” the allowances set forth in
Sections 4(a), 5(a) and 6(a) above to cover any applicable income taxes that you
may incur with respect to the allowances. Such allowances are not considered for
the purpose of bonus, long-term incentive compensation, or benefit calculations.
You are not required to account for your expenses in connection with these
allowances.
(b)    Reimbursements. In order to receive reimbursement or payment of any
expenses to which you are entitled under this Agreement, you must promptly
submit receipts and other documentation that are reasonably acceptable to
Vistaprint in accordance with Vistaprint’s travel and expense policy. You must
not comingle business expenses and reimbursable expenses in the same report;
they must be reported separately.
(c)    Travel Expenses. All travel, meals, lodging, and temporary living
expenses and reimbursements payable under this Agreement are subject to
Vistaprint’s travel and expense policy, and

- 5 -

--------------------------------------------------------------------------------



Vistaprint has no obligation to reimburse you or pay for any such expenses that
do not meet the requirements and limitations of such policy. All reimbursable
air transportation is based on fully refundable, 30-day advance purchase,
business class airfare for travel via the most direct route between the Home
Country and the Host Country. Vistaprint has no obligation to reimburse you for
any expenses relating to any vacation you may take concurrent with your travel
before, during, or after your assignment.
8.    Tax Assistance and Split Salary.
(a)    Tax Equalization. Vistaprint shall provide you with the tax equalization
and assistance set forth in Vistaprint’s Tax Equalization Policy for Expatriate
Assignments, as amended from time to time. You acknowledge that you have
received a copy of this policy and that your tax benefits are subject to the
terms and conditions of such policy.
(b)    Your Obligations. You shall provide required information in a timely
manner to Vistaprint’s expatriate tax service provider and notify such provider
of any changes that could affect your income during your assignment, including
but not limited to changes in family size or personal income. You are
responsible for any penalties and interest associated with late filings of your
tax return(s) or failure or delay in paying taxes.
(c)    Taxes on Reimbursements. Vistaprint shall pay on your behalf or reimburse
you for any applicable taxes that are directly related to reimbursements paid
under this Agreement.
(d)    Tax Advantaged Plans. If Vistaprint so requests due to a tax advantage to
Vistaprint or you, you shall enter or pay a portion of your compensation into a
pre-tax plan, tax-advantaged plan, or salary sacrifice arrangement available in
the Host Country.
(e)    Salary Split and Wire Fees. You are eligible to have your salary split
between the currencies of the Host Country and Home Country for the total length
of your assignment. If you elect to receive a salary split, then Vistaprint
shall calculate exchange rates at the time of payment.
9.    Compliance with Laws and Vistaprint’s Policies. You shall at all times,
both before and after your transfer to the Host Country, comply with
Vistaprint’s policies and all applicable laws, including but not limited to the
laws of the Home Country and Host Country.
10.    Data Privacy Notice and Consent. You understand that Vistaprint and its
affiliated companies hold certain personal information about you, including but
not limited to your name, home address and telephone number, date of birth,
social security number or identification number, bank account details, salary,
nationality and job title (“Data”). You explicitly consent to the collection,
use and transfer, in electronic or other form, of your Data by Vistaprint and
its affiliates, and you understand and agree that Vistaprint and/or its
affiliates will transfer Data amongst themselves and to service providers or
other third parties assisting Vistaprint with the processing of Data. You
understand that these recipients may be located within or outside the United
States and that the recipient’s country may have different data privacy laws and
protections than your country. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
described in this Section. You may, at any time, request access to the Data,
request any necessary amendments to it or refuse or withdraw the consents in
this Section, in any case without cost, by contacting in writing your local
human resources representative.
11.    Confidentiality. You understand that this Agreement is a confidential
matter between you and Vistaprint and that other employees may have different
arrangements with Vistaprint and its affiliated companies. Accordingly, you
shall not discuss the terms of this Agreement with other employees of Vistaprint

- 6 -

--------------------------------------------------------------------------------



and its affiliated companies, other than those who need to know the terms of
this Agreement in order to carry out their duties for Vistaprint or its
affiliated companies.
12.    No Employment Contract. You understand that (a) this Agreement does not
constitute a contract of employment and does not imply that your employment will
continue for any period of time and (b) your employment with Vistaprint is at
will and may be terminated with or without cause at any time, to the extent
permitted under the laws of the Home Country.
13.    Miscellaneous.
(a)    Severability. The invalidity or unenforceability of any provision of this
Agreement does not affect the validity or enforceability of any other provision
of this Agreement.
(b)    Entire Agreement, Amendment. This Agreement supersedes all prior
agreements, written or oral, between you and Vistaprint or its affiliated
companies relating to the subject matter of this Agreement. This Agreement may
not be modified, changed or discharged in whole or in part, except by an
agreement in writing signed by you and Vistaprint. You agree that any change or
changes in your duties, salary or compensation after the signing of this
Agreement do not affect the validity or scope of this Agreement.
(c)    Successors and Assigns. This Agreement is binding upon your heirs,
executors and administrators and inures to the benefit of Vistaprint and its
successors and assigns.
(d)    Governing Law. This Agreement is governed by the laws of the Home
Country.


You acknowledge that you have carefully read this Agreement and understand and
agree to all of its provisions.
Vistaprint USA, Incorporated


 
By: /s/Michael C. Greiner
/s/Katryn Blake
Katryn Blake
Name: Michael C. Greiner


Title: VP and CAO
 




- 7 -